       Case 2:21-cv-00412-WHA-CSC Document 5 Filed 06/30/21 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

JEFFREY MATTHEWS,                              )
                                               )
       Plaintiff,                              )
                                               )
       v.                                      )    CASE NO. 2:21-CV-412-WHA-CSC
                                               )                   [WO]
SHERIFF TERRY MEARS, et al.,                   )
                                               )
       Defendants.                             )

                RECOMMENDATION OF THE MAGISTRATE JUDGE

       Plaintiff Jeffrey Matthews (“Matthews”), an inmate incarcerated at the Crenshaw

County Jail in Luverne, Alabama, files this pro se 42 U.S.C. § 1983 action against Sheriff

Terry Mears, Lieutenant T.J. Gray, and Sergeant Steven Crowelly. Matthews alleges a

violation of Miranda1 procedures by Defendants when they arrested him. Matthews further

complains that he was never arraigned, he was detained for over a month in jail before

going to court, and he was not allowed to post bond. For relief, Matthews requests his case

be “dropped,” monetary compensation, and that Defendants be charged “accordingly.”

Doc. 1 at 2–4.

       Upon review, the Court concludes that dismissal of this case prior to service of

process is appropriate under 28 U.S.C. § 1915(e)(2)(B).




1
 In Miranda v. Arizona, 384 U.S. 436 (1966), the Court held that officers must provide a Miranda
warning to a criminal suspect in custody prior to interrogating the suspect.
       Case 2:21-cv-00412-WHA-CSC Document 5 Filed 06/30/21 Page 2 of 8




                                  I. STANDARD OF REVIEW

        Because Matthews is proceeding in forma pauperis (Doc. 3), the Court reviews his

Complaint under 28 U.S.C. § 1915(e)(2)(B).2 Under § 1915(e)(2)(B), a court must dismiss

a complaint proceeding in forma pauperis if it determines that an action is frivolous,

malicious, fails to state a claim upon which relief may be granted, or seeks monetary relief

against a defendant immune from such relief. A claim is frivolous when it “has little or no

chance of success,” that is, when it appears “from the face of the complaint that the factual

allegations are clearly baseless or that the legal theories are indisputably meritless.” Carroll

v. Gross, 984 F.2d 392, 393 (11th Cir. 1993). A claim is frivolous if it “lacks an arguable

basis in law or fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989). A claim is frivolous

as a matter of law where, among other things, the defendants are immune from suit, id. at

327, the claim seeks to enforce a right that clearly does not exist, id., or an affirmative

defense would defeat the claim such as the statute of limitations, Clark v. Georgia Pardons

& Paroles Bd., 915 F.2d 636, 640 n.2 (11th Cir. 1990). Courts are accorded “not only the

authority to dismiss [as frivolous] a claim based on indisputably meritless legal theory, but

also the unusual power to pierce the veil of the complaint’s factual allegations and dismiss

those claims whose factual contentions are clearly baseless.” Neitzke, 490 U.S. at 327.




2
 The predecessor to this section is 28 U.S.C. § 1915(d). Even though Congress made many substantive
changes to § 1915(d) when it enacted 28 U.S.C. § 1915(b)(2)(B), the frivolity and the failure to state a
claim analysis contained in Neitzke v. Williams, 490 U.S. 319 (1989), was unaltered. Bilal v. Driver, 251
F.3d 1346, 1349 (11th Cir. 2001); Brown v. Bargery, 207 F.3d 863, 866 n.4 (6th Cir. 2000). However,
dismissal under § 1915(e)(2)(B) is now mandatory. Bilal, 251 F.3d at 1348-49.


                                                                                                            2
       Case 2:21-cv-00412-WHA-CSC Document 5 Filed 06/30/21 Page 3 of 8




       A complaint may be dismissed under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to

state a claim upon which relief may be granted “only if it is clear that no relief could be

granted under any set of facts that could be proved consistent with the allegations.” Hishon

v. King & Spalding, 467 U.S. 69, 73 (1984) (citing Conley v. Gibson, 355 U.S. 41, 45-46

(1957)). A review on this ground is governed by the same standards as dismissals for failure

to state a claim under Rule 12(b)(6) of the Federal Rules of Civil Procedure. See Jones v.

Bock, 549 U.S. 199, 215 (2007). To state a claim upon which relief may be granted, “a

complaint must contain sufficient factual matter, accepted as true, to state a claim to relief

that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation

marks omitted). To state a claim to relief that is plausible, the plaintiff must plead factual

content that “allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. The allegations should present a “‘plain statement’

possess[ing] enough heft to ‘show that the pleader is entitled to relief.’” Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 557 (2007). “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678.

When a successful affirmative defense, such as a statute of limitations, appears on the face

of a complaint, dismissal for failure to state a claim is also warranted. Jones, 549 U.S. at

215.

       Pro se pleadings “are held to a less stringent standard than pleadings drafted by

attorneys” and are liberally construed. Boxer X v. Harris, 437 F.3d 1107, 1110 (11th Cir.

2006). However, they “must be enough to raise a right to relief above the speculative

level.” Twombly, 550 U.S. at 555. And a court does not have “license . . . to rewrite an

                                                                                             3
      Case 2:21-cv-00412-WHA-CSC Document 5 Filed 06/30/21 Page 4 of 8




otherwise deficient pleading [by a pro se litigant] in order to sustain an action.” GJR

Investments v. County of Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998), overruled

on other grounds by Iqbal, 556 U.S. 662 (2009). Finally, a pro se litigant “is subject to the

relevant law and rules of court including the Federal Rules of Civil Procedure.” Moon v.

Newsome, 863 F.2d 835, 837 (11th Cir. 1989).

                                     II. DISCUSSION

A.     Miranda Claim

       On December 27, 2019, Matthews was arrested and taken to the Crenshaw County

Jail. Matthews claims Defendants violated his constitutional rights by failing to advise him

of his Miranda rights including failing to advise him of his right to counsel prior to

questioning him. Defendants’ failure to advise Matthews of his rights on arrest and prior

to questioning cannot be the basis of a § 1983 claim. See Chavez v. Martinez, 538 U.S. 760,

772 (2003).

       In Chavez, the Supreme Court explained that “[r]ules designed to safeguard a

constitutional right [ ] do not extend the scope of the constitutional right itself, just as

violations of judicially crafted prophylactic rules do not violate the constitutional rights of

any person.” 538 U.S. at 772. The Chavez Court found the Miranda exclusionary rule to

be “a prophylactic measure [designed] to prevent violations of the right protected by the

text of the Self–Incrimination Clause—the admission into evidence in a criminal case of

confessions obtained through coercive custodial questioning.” Id

       [A]n allegation that officers failed to follow Miranda procedures is
       insufficient to “assert[ ] a violation of a constitutional right in order to state
       a cause of action under § 1983.” Jones v. Cannon, 174 F.3d 1271, 1291 (11th

                                                                                             4
       Case 2:21-cv-00412-WHA-CSC Document 5 Filed 06/30/21 Page 5 of 8




        Cir. 1999) (internal quotation marks omitted). In Jones, we explained that
        the right to counsel during custodial interrogations recognized in Miranda
        was “merely a procedural safeguard, and not a substantive right.” Id. (internal
        quotation marks omitted). Under this precedent, we must conclude that [the
        plaintiff] failed to state a claim under § 1983 because his allegation that the
        officers failed to follow Miranda procedures was insufficient to assert that
        the officers violated his substantive constitutional rights.

Parris v. Taft, 630 F. App’x. 895, 901 (11th Cir. 2015). Based on the foregoing, Matthews’

allegation that Defendants failed to comply with Miranda procedures does not give rise to

a cognizable claim under § 1983. See Jones, 174 F.3d at 1291. It is therefore subject to

dismissal under 28 U.S.C. § 1915(e)(2)(B)(i).3

B.      Arraignment, Bond, and Court Appearance Claims

        Matthews alleges he had not been allowed to post bond, has not been arraigned on

the offense for which he is charged, and did not have a court appearance for over a month

after his arrest. Regarding his claim he has not been allowed to post bond, the Court takes

judicial notice of the online Alabama Trial Court System—alacourt.com—which contains

a recording of the consolidated case action summary for the case the State has against

Matthews for the charge of first degree robbery. See Keith v. DeKalb Cnty., 749 F.3d 1034,

1041 n.18 (11th Cir. 2014) (observing that “[w]e take judicial notice of [the state’s] Online

Judicial System.”) (citing Fed. R. Evid. 201). This information reflects that, although

previously released on an appearance bond, Matthews’ bond was revoked in March of

2021. See State v. Matthews, DC-2020-000002.00. Pursuant to an order of the District


3
 Matthews’ Miranda challenge is more appropriately pursued in his state criminal court proceedings. See
United States v. Patane, 542 U.S. 630, 641 (2004) (finding that “police do not violate a suspect’s
constitutional rights (or the Miranda rule) by negligent or even deliberate failures to provide the suspect
with the full panoply of warnings prescribed by Miranda. Potential violations occur, if at all, only upon
the admission of unwarned statements into evidence at trial.”).
                                                                                                          5
      Case 2:21-cv-00412-WHA-CSC Document 5 Filed 06/30/21 Page 6 of 8




Court for Crenshaw County entered June 9, 2021, Matthews’ bond remains revoked. See

id. Based on the foregoing, Matthews’ challenge regarding an inability to post bond is due

to be dismissed for failing to state a claim on which relief may be granted. 28 U.S.C. §

1915(e)(2)(B)(ii).

       Matthews also asserts he was not arraigned on the offenses for which he was arrested

and that he did not receive a court appearance for over a month following his arrest. There

is, however, no federal requirement that States afford arraignment or preliminary hearings

to persons accused of state criminal offenses. Moreover, the named defendants are not

responsible for the administration of court proceedings, including scheduling arraignments

and other court appearances for persons charged with offenses. These claims against

Defendants are therefore due to be dismissed under 28 U.S.C. § 1915(e)(2)(B)(i).

C.     Relief

       Matthews seeks to have Defendants held criminally responsible for the actions made

the basis of the instant Complaint. However, a “private citizen lacks a judicially cognizable

interest in the prosecution or non-prosecution of another.” Linda R. S. v. Richard D., 410

U.S. 614, 619 (1973); Nelson v. Skehan, 386 F. App’x 783, 786 (10th Cir. 2010) (holding

a plaintiff has no constitutional right to have a defendant prosecuted); Napier v. Baron, 198

F.3d 246, 1999 WL 1045169, *1 (6th Cir. 1999) (holding that “the district court properly

dismissed [Plaintiff’s] complaint as frivolous . . . [because] contrary to [his] belief, he does

not have a constitutional right to have a particular person criminally charged and

prosecuted.”). And regarding Matthews’ request that the pending state criminal charge

against him be dropped, where the relief sought by a prisoner is a determination he is

                                                                                              6
       Case 2:21-cv-00412-WHA-CSC Document 5 Filed 06/30/21 Page 7 of 8




entitled to immediate or a speedier release from imprisonment, the inmate’s federal remedy

is by way of writ of habeas corpus, not a § 1983 complaint. See Wright v. Dodd, 438 F.

App’x 805, 807 (11th Cir. 2011); see also Wilkinson v. Dotson, 544 U.S. 74, 77 (2005)

(finding “a prisoner in state custody cannot use a § 1983 action to challenge ‘the fact or

duration of his confinement.’”) (quoting Preiser v. Rodriguez, 411 U.S. 475, 489 (1973)).

Further, because the state criminal charge remains pending against Matthews, the Court

does not deem it appropriate to construe the Complaint as a petition for habeas corpus

relief. See Wright, 438 F. App’x at 807 (holding that “because [plaintiff’s] complaint

alleges that his criminal proceedings are pending, the district court properly refused to

construe it as a petition for a writ of habeas corpus.”). See also Younger v. Harris, 401 U.S.

37, 44–45 (1971) (holding that federal courts should abstain from entertaining civil actions

by individuals seeking to enjoin or hinder a criminal prosecution against them in state

court.).

                                     III. CONCLUSION

       Accordingly, it is the RECOMMENDATION of the Magistrate Judge that

Plaintiff’s Complaint be DISMISSED with prejudice prior to service under 28 U.S.C. §

1915(e)(2)(B)(i-ii).

       On or before July 14, 2021, Plaintiff may file an objection to the Recommendation.

Any objection filed must specifically identify the factual findings and legal conclusions in

the Magistrate Judge’s Recommendation to which Plaintiff objects. Frivolous, conclusive

or general objections will not be considered by the District Court. This Recommendation

is not a final order and, therefore, it is not appealable.

                                                                                            7
      Case 2:21-cv-00412-WHA-CSC Document 5 Filed 06/30/21 Page 8 of 8




       Failure to file a written objection to the proposed findings and recommendations in

the Magistrate Judge’s report shall bar a party from a de novo determination by the District

Court of factual findings and legal issues covered in the report and shall “waive the right

to challenge on appeal the district court’s order based on unobjected-to factual and legal

conclusions” except upon grounds of plain error if necessary in the interests of justice.

11TH Cir. R. 3-1; see Resolution Trust Co. v. Hallmark Builders, Inc., 996 F.2d 1144, 1149

(11th Cir. 1993); Henley v. Johnson, 885 F.2d 790, 794 (11th Cir. 1989).

       Done, this 30th day of June 2021.


                                    /s/ Charles S. Coody
                                   CHARLES S. COODY
                                   UNITED STATES MAGISTRATE JUDGE




                                                                                          8
